Exhibit 10(rr)

FOURTH AMENDMENT TO AMENDED AND RESTATED SERVICE AGREEMENT

This amendment is entered into with an effective date of January 1, 2005,
between Wisconsin Dental Group, S.C., a Wisconsin service corporation
(“Provider”), and Northpark Dental Group, LLC, a Delaware limited liability
company (“Service Company”).

Background Information

Provider and Service Company (the “Parties”) are the parties to an Amended and
Restated Service Agreement dated January 1, 1999, as amended from time to time
prior to the date hereof (collectively, as so amended, the “Service Agreement”),
pursuant to which Service Company provides practice management services to the
dental practice owned and operated by Provider. The Parties desire to modify
certain provisions of the Service Agreement and are executing this amendment for
this purpose.

Statement of Agreement

The Parties acknowledge the foregoing Background Information and hereby agree as
follows:

1. Definitions. All capitalized terms used in this amendment which are not
otherwise defined herein shall have the respective meanings given to those terms
in the Service Agreement. The respective definitions of the terms “Actual
Margin,” “Budgeted Margin,” and “Performance Fee” are hereby deleted from the
Service Agreement (whether appearing in Exhibit A to the Service Agreement or
elsewhere).

2. Priority of Payments. Section 4.12(b) of the Service Agreement is hereby
deleted in its entirety and replaced with the following:

(b) Priority of Payments. Payments described in this Agreement to be made from
funds in the Provider Account shall be applied (to the extent available) in the
following order of priority:

 

 

(i)

Reimbursement of Clinic Expenses to Service Company pursuant to Section 7.1;

 

 

(ii)

Repayment of advances made by Service Company to Provider pursuant to
Section 7.2;

 

 

(iii)

Payment of the Service Fee to Service Company pursuant to Section 7.3;

 

 

(iv)

Payment of Approved Provider Expenses; and

 

 

(v)

Distribution of the Provider Retained Earnings (as defined in Section 7.8,
below), or portions thereof, subject to Section 7.8, below.

 

1



--------------------------------------------------------------------------------

3. Annual Budget. Section 4.13(a) of the Service Agreement is hereby deleted in
its entirety and replaced with the following:

(a) Annual Budget. At least 30 days prior to the commencement of each calendar
year, Service Company, in consultation with Provider, shall prepare and deliver
to the Policy Board for its approval a proposed Budget, setting forth an
estimate of Provider’s revenue and expenses for the upcoming calendar year
(including without limitation the Service Fee associated with the services
provided by Service Company hereunder).

In the event that a proposed Budget is not approved by either the Policy Board
or Parent (pursuant to Section 3.2(b)), Service Company, in consultation with
Provider, shall promptly revise such Budget, taking into consideration the
comments of the Policy Board or Parent, as applicable, and shall deliver such
revised Budget to the Policy Board for approval. In the event that a proposed
Budget has not been approved by both the Policy Board and Parent by the
beginning of the calendar year, the Budget for the prior year shall be deemed to
be adopted as the Budget for the current year until a new Budget has been
approved by both the Policy Board and Parent.

Notwithstanding any provisions of this Agreement to the contrary, for purposes
of all calculations related to the Service Fee for any period the amount of
Provider Expense used in such calculations for that period shall be determined
by applying the methodology for compensating dentists and paying other budgeted
Provider Expenses contained in the then-applicable Budget (e.g., if the Budget
requires a dentist to be paid a base salary, that salary shall be used for
purposes of such calculations, and if the Budget requires that a dentist be paid
formula-based compensation, that formula shall be used for purposes of such
calculations); provided that the Parties shall exercise reasonable efforts to
adjust the Budget from time to time as necessary to reflect changes in
Provider’s staff of dentists and/or compensation and/or other budgeted Provider
Expenses (it being understood that neither Party shall be obligated to agree to
Budget adjustments deemed by such Party to be unreasonable under the
then-relevant circumstances).

4. License of Names and Marks and Use of Names. Sections 4.17 and 5.8 of the
Service Agreement are hereby amended by adding the name “Forward Dental” to the
lists of names included in such Sections, respectively.

5. Service Fee. Section 7.3 of the Service Agreement is hereby deleted in its
entirety and replaced with the following:

7.3 Service Fee. Provider and Service Company acknowledge and agree that the
compensation set forth in this Article is being paid by Provider to

 

2



--------------------------------------------------------------------------------

Service Company in consideration of the substantial commitment being made by
Service Company hereunder and that such fee is fair and reasonable in all
respects in consideration of (a) the services performed by Service Company
hereunder, and (b) the capital being made available by Service Company. Service
Company shall be paid by Provider an annual Service Fee (determined on a
calendar year basis) equal to 92% of the Calculated Margin, which shall be
calculated and payable monthly.

6. Performance Fee and Exhibit A-1. Section 7.4 of the Service Agreement is
hereby deleted in its entirety, without replacement, and shall be of no force or
effect with respect to periods from and after the Effective Date; provided,
however, that such section number shall be reserved in the Service Agreement
solely for purposes of preserving the accuracy of other section numbers and
cross-references thereto appearing elsewhere in the Service Agreement. Existing
Exhibit A-1 to the Service Agreement is hereby deleted in its entirety, without
replacement, and shall be of no force or effect with respect to periods from and
after the effective date of this amendment. In addition, the term “Performance
Fee” wherever it appears in the Service Agreement is hereby deleted and shall be
of no force or effect with respect to periods from and after the Effective Date.

7. Provider Retained Earnings. The following new Section 7.8 is hereby added to
the Service Agreement:

7.8 Provider Retained Earnings. The Parties acknowledge and agree that an annual
amount (determined on a calendar year basis) equal to 8% of the Calculated
Margin shall be retained by Provider (such amount, the “Provider Retained
Earnings”) and shall be calculated monthly and payable in arrears based on
Provider’s average days sales outstanding.

8. Delafield Office Provisions. The Parties acknowledge that a new “de novo”
Clinic build-out has been completed by Service Company at 3210 Golf Road,
Delafield, Wisconsin 53018 and that a professional dental practice is being
operated at such Clinic by Provider pursuant to the Service Agreement (such
practice, the “Delafield Practice”). Accordingly, notwithstanding any contrary
or conflicting provisions of Section 5, above, the Parties agree as follows:

(a) Dental Services. Provider shall, beginning on the effective date of this
amendment and continuing for the term of the Service Agreement, operate the
Delafield Practice pursuant to the Service Agreement, including without
limitation providing Dental Care to meet the demand therefor with respect to the
Delafield Practice.

(b) Management Services. Service Company shall, beginning on the effective date
of this amendment and continuing for the term of the Service Agreement, maintain
and provide Services to the Delafield Practice pursuant to the Service
Agreement.

(c) Delafield Practice Fees. In general, it is the intention of the Parties that
the Service Agreement be applicable to the operations of the Delafield Practice,
subject to the express provisions of this Section 8. Beginning on the effective
date of this

 

3



--------------------------------------------------------------------------------

amendment and continuing until otherwise agreed in writing by the Parties (the
“Transition Period”), the Delafield Practice shall be treated as a separate
division of Provider for financial and accounting purposes. Accordingly, during
the Transition Period, (i) Service Company shall maintain books and records for
the Delafield Practice, separate from the rest of the professional dental
practice operated by Provider (the “Non-Delafield Practice”), in such a manner
so that no revenues or expenses of the Delafield Practice are allocated to the
Non-Delafield Practice or other operations conducted by Provider for purposes of
the application of the Service Agreement to the operations of the Parties,
(ii) there shall be separate Budgets for the Delafield Practice and the
Non-Delafield Practice, and (iii) the Service Fee shall be divided into two
components, one with respect to the Delafield Practice (the “Delafield Service
Fee”) and one with respect to the Non-Delafield Practice (the “Non-Delafield
Service Fee”). The Non-Delafield Service Fee shall be calculated as provided in
Section 7.3 of the Service Agreement (as amended pursuant to Section 5, above,
and as may be hereafter amended from time to time). The Delafield Service Fee
shall be equal to 100.0% of the Calculated Margin for the Delafield Practice and
shall be calculated and payable monthly.

9. Effective Date. This amendment shall be effective as of the date first set
forth above.

10. Construction. This is an amendment to and a part of the Service Agreement.
In the event of any inconsistency between the provisions of the Service
Agreement and the provisions of this amendment, the provisions of this amendment
shall control prospectively from the effective date of this amendment. Except as
modified by this amendment, the Service Agreement shall continue in full force
and effect without change.

 

WISCONSIN DENTAL GROUP, S.C.

   

NORTHPARK DENTAL GROUP, LLC

By:

 

/s/ ROBERT TRETTIN, DDS

   

By:

 

/s/ MICHAEL J. VAUGHAN

 

Robert Trettin, D.D.S., President

     

Michael J. Vaughan, Vice President

Date of Execution: 5/6/05

   

Date of Execution: 5/10/05

 

4